Citation Nr: 0112129	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  95-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active military service from January 
1969 to April 1972.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO). 

The Board notes that in an August 1997 statement, the veteran 
claimed entitlement to service connection for a 
neuropsychiatric disorder.  This issue was denied by a 
September 1999 rating decision.  The veteran did not file an 
appeal as to this issue and therefore, this issue will not be 
addressed by the Board.  

The issue of entitlement to service connection for 
post-traumatic stress disorder will be addressed in the 
remand section of this decision.


FINDING OF FACT

The veteran incurred porphyria cutanea tarda due to Agent 
Orange exposure while serving in Vietnam.


CONCLUSION OF LAW

Porphyria cutanea tarda was incurred in military service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records revealed no findings, 
treatment, or diagnoses of porphyria cutanea tarda or any 
other chronic skin disorder while in service.  It was noted 
that the veteran had malaria, but had fully recovered.  

A private dermatopathology report dated in October 1993 
revealed that findings from tissue fragments from the 
veteran's left dorsal hand were consistent with porphyria 
cutanea tarda.  Private medical treatment records from D. L. 
Spitz, M.D. dated from January 1994 to August 1995, reveal 
that the veteran was treated porphyria cutanea tarda.

In a May 1994 VA examination, the veteran provided a history 
of porphyria cutanea tarda, with blisters and effects on his 
vision.  Examination revealed that there was blistering of 
the hands.  The diagnosis was porphyria cutanea tarda.

The veteran testified at a personal hearing before the RO in 
August 1995, that he experienced blistering of the skin and 
high fevers as a result of porphyria cutanea tarda due to 
exposure to Agent Orange in service.  He stated that he 
noticed blisters on his hands in the mid-1970's.

Statements from former supervisors of the veteran received in 
1995, reported observing skin problems with the veteran's 
hands.  One supervisor stated that he had known the veteran 
since 1979, and had worked with him for seven years.  During 
that period of time, he noticed that the veteran had skin 
problems with his hands and that he would seek medical 
treatment for the condition.  The other supervisor stated 
that he had known the veteran since August 1984, and had 
worked with him from April 1987 to February 1990.  During 
that time, he noted that the veteran's hands were always cut, 
bleeding, and blistered.  The veteran had to take many days 
of sick leave to attend to the problem.  A relative of the 
veteran stated in September 1995, that the veteran has had 
periods of skin lesions, blisters and scabs.  

Two statements from a former co-worker and the co-worker's 
wife received in September 1995, noted that they had known 
the veteran since 1988, and that during that time, the 
veteran had a condition on his hands that caused open sores 
with blisters and secretions.  A statement from a friend 
received in October 1995, reported that she had known the 
veteran since 1978, and had seen his skin condition on 
numerous occasions.  A statement from a friend received in 
January 1996, noted that she had known the veteran for over 
12 years and had noticed a periodic skin disorder on the 
veteran's hands.

A letter of medical treatment dated in September 1995, from 
J. V. Diodato, M.D. stated that the veteran had skin lesions 
on his hands in 1974 to 1975, which at the time was thought 
to be impetigo-like.  At that time, Dr. Diodato recommended 
that the veteran consult with a dermatologist for his 
condition.  

A letter of medical treatment from Dr. Spitz, dated in 
October 1995, stated that he initially evaluated the veteran 
in April 1993 and that at that time, porphyria cutanea tarda 
was diagnosed.  He noted that porphyria cutanea tardia had 
been documented in the past and that porphyria cutaneous 
tarda had a causal relationship to Agent Orange; however, the 
exact time of porphyria cutanea tardia beginning and exposure 
to Agent Orange could be variable.  Dr. Spitz stated that 
toxic chemical exposures and the causing of various disorders 
could be of many years duration.  He reported that it had 
been well documented that a disease in a distant time could 
occur from toxic chemicals many, many years prior, with no 
definite incubation period or lead time as a causal 
relationship.  He concluded that ten to twenty years might 
not be an unreasonable time to see a disorder "like this" 
develop.

In February 1996, copies of medical literature were received 
referring to porphyria cutanea tarda and the treatment 
thereof by chloroquine.  It was noted that chloroquine could 
produce remission of porphyria cutanea tarda symptoms for two 
to eight years, or more.

At a September 1996 personal hearing before the RO, the 
veteran testified that he contracted malaria during his 
service in Vietnam and that he was treated with 

chloroquine.  The veteran stated that medical research had 
shown that the medication that was taken for treatment of 
malaria would place porphyria cutanea tarda in remission from 
two to eight years.  Thereafter, the veteran testified at a 
personal hearing before the Board in May 1997, that he was 
treated for malaria in service and that he was prescribed 
chloroquine.  He reported that the antimalarial drug caused 
his porphyria cutanea tarda to be in remission and as a 
result, it did not manifest itself within one year of 
service.  The veteran's wife testified that she first 
observed blisters on the veteran's hands in 1978 or 1979.  

VA outpatient treatment records from July 1995 to March 1997 
reveal that the veteran was treated for porphyria cutanea 
tarda.  

In September 1997, Dr. Spitz was provided with copies of the 
veteran's service medical records.  In a letter of medical 
treatment dated in January 1998, Dr. Spitz noted that the 
veteran has been under his care since January of 1994.  At 
that time, the veteran was seen for a triad of symptoms which 
were consistent with the diagnosis of porphyria cutanea 
tarda.  The veteran was subsequently treated with frequent 
phlebotomies on a two-week basis, until he become iron 
deficient.  This treatment ameliorated the signs and symptoms 
of porphyria cutanea tarda.  Dr. Spitz stated that by the 
veteran's history, porphyria cutanea tarda

is most likely related to his exposure to 
Agent Orange during his tour in Vietnam.  
It has now been documented that Agent 
Orange is an etiological agent for this 
disorder.  As has been documented in his 
military record, as well as subsequently 
in his Veterans Affairs record, he was 
confirmed to have malaria during his stay 
in Vietnam.  At that time he was treated 
with Chloroquine for his malaria.  
Chloroquine is also a treatment for 
porphyria cutanea tarda.  I do believe it 
is more than likely the Chloroquine 
either partially treated or masked this 
disease at that time.  In general, this 
disease may take many years before it 
truly will 

manifest itself.  The Chloroquine 
probably prolonged this further.  The 
[veteran] was bothered by his cutaneous 
manifestations for some time before the 
true diagnosis was ascertained, in fact, 
the [veteran] has had documentation that 
he has had a skin rash over the last two 
years, if not longer.

A VA dermatology examination was conducted in June 1998.  The 
examiner noted that the veteran's symptoms and findings were 
minimal.  He did not have active blistering of the dorsum of 
the hands, and he did not have hirsutism on the face.  On 
examination, the face was clear and the tops of the hands 
showed 2 or 3 small crusts, but no active intact blisters 
were shown.  The assessment was porphyria cutanea tarda; 
however, the examiner stated that 

it is unclear as to the etiology of this 
problem.  The [veteran] returned from 
Vietnam in [December 1971].  The blisters 
on the top of the hands were seen 4 years 
later.  During that time, though, [the 
veteran] was a heavy alcohol user, as 
well as an IV heroin user.  

He was treated with Chloroquine during 
his stay in Vietnam for malaria, and Dr. 
Spitz makes the comment that this 
camouflaged the [porphyria cutanea 
tarda], but I believe just the opposite.  
The Chloroquine dose would have been 
high, and that would have brought out the 
[porphyria cutanea tarda] at the time, 
but it didn't.  The Chloroquine dose used 
to treat [porphyria cutanea tarda] is a 
very small minimal twice weekly dose.  I 
believe that the dose is used in the 
Service to treat his malaria probably was 
high, and would have brought out the 
[porphyria cutanea tarda] had it been 
present at that time.  

He also used barbiturates and LSD and 
mescaline.  I believe he does have 
porphyria cutanea tarda.  Even though his 
hematocrit and hemoglobin are high at 
this time, he has no overwhelming 
findings or symptoms, so he may be in 
remission because he was avoiding alcohol 
and other substances at this time.  

The etiology is more likely alcohol than 
Agent Orange, but one cannot say this 
with absolute certainty.   

VA outpatient treatment records dated in December 1999, 
reveal that the veteran was seen with complaints of a blister 
on his right hand and multiple sores on his hands and arms.

II.  Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  In this regard, the veteran's service 
medical records and VA medical records have been included in 
his file.  Additionally, the veteran has been afforded a VA 
examination in conjunction with this claim.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service, even absent a 

service record or other evidence to that effect, unless there 
is affirmative evidence to the contrary (including a showing 
of an intercurrent cause for the disease).  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  Porphyria cutanea tarda 
must become manifest within one year from the date on which 
the veteran last performed active service in Vietnam during 
the above timeframe.  38 U.S.C.A. § 1116.  Exposure to an 
herbicide agent will only be presumed in the case of a 
veteran with an enumerated § 3.309 illness unless there is 
affirmative evidence that exposure did not occur.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In addition to presumptive service connection, direct service 
connection is available for disability resulting from active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  With 
chronic diseases that are shown as such in service (or within 
an applicable post-service presumptive period specified in 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, will be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a disability is not shown 
to be chronic during service or an applicable post-service 
presumptive period, service connection may nevertheless be 
granted where a disorder has been observed in service or an 
applicable post-service presumptive period and the 
symptomatology associated with that disorder is manifested 
with continuity post-service.  Id.  Service connection may 
also be granted for a disease diagnosed after discharge from 
service where all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In this case, both VA and private medical records reveal a 
diagnosis of porphyria cutanea tarda.  The veteran has 
testified that he began having skin problems in the mid-
1970's and this has been confirmed by private medical 
records.  Additionally, relatives, coworkers, and friends of 
the veteran have stated as to their observations of the 
veteran's continued skin problems.  The veteran's private 
physician, Dr. Spitz, concluded that the veteran's porphyria 
cutanea tarda was "most likely related to his exposure to 
Agent Orange during his tour in Vietnam."  Nevertheless, a 
VA examiner opined that the etiology of the veteran's 
porphyria cutanea tarda was 

"more likely alcohol than Agent Orange, but one cannot say 
this with absolute certainty."  The Board finds that the 
evidence of record is in equipoise, and after resolving 
reasonable doubt in the veteran's favor, finds that service 
connection for porphyria cutanea tarda is warranted.  


ORDER

Service connection for porphyria cutanea tarda, due to 
exposure to Agent Orange, is granted.


REMAND

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 was signed into law.  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.  As 
these procedures could not have been followed by the RO at 
the time of the January 1996 rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Service-connected for post-traumatic stress disorder requires 
(1) a current, clear medical diagnosis of post-traumatic 
stress disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of post-traumatic stress disorder will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A.. § 1154 (2000).  If the VA 
determines that the veteran did not engage in combat, lay 
testimony, by 

itself, is not sufficient to establish the occurrence of the 
alleged stressor.  See YR v. West, 11 Vet. App. 393, 397 
(1998).  Instead, there must be credible supporting evidence.  
Id.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  Id.  

In the instant case, the veteran contends that while in 
Vietnam, he experienced numerous stressors.  However, no 
attempt has been made to verify these stressors.  
Accordingly, while Dr. Diodato stated that the veteran had a 
diagnosis of post-traumatic stress disorder which was 
causally related to his Vietnam experiences, the diagnosis 
was not made based upon verified stressors.  Additionally, 
the veteran stated that he received treatment for 
post-traumatic stress disorder at the Humana Biscayne 
Hospital and the Coral Ridge Psychiatric Hospital.  

The veteran has indicated that while serving in Vietnam in 
1970 to 1971, men in his company were blown up, as well as 
women and children, and that there was death and destruction 
all around him.  He stated that he traveled to many areas as 
a combat engineer.  He indicated that he could not remember 
any names and details of these events.  The veteran also 
indicated that on one occasion he was going to get supplies 
in a 5-truck convoy.  He was initially sitting in the 
passenger side of a dump truck but a lieutenant came up to 
the truck and asked him to ride in the jeep with him.  As 
they were driving, they were ambushed.  The driver of the 
dump truck was killed.  They took the body of the driver and 
took it to a field hospital.  The veteran stated that these 
thoughts were still in his head, and that he thought about 
this soldier a lot.

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between post-traumatic stress disorder 
and his period of active 

military service.  All attempts to secure 
this evidence, as well as relevant 
medical records from Humana Biscayne 
Hospital and the Coral Ridge Psychiatric 
Hospital, must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed descriptions of events.  Any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail should also be 
provided.  The veteran should be 
requested to identify any other sources 
(military or non-military) that may 
provide information concerning the 
incidents.  

3.  The veteran is hereby advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such 

details an adequate search for verifying 
information cannot be conducted by 
military personnel.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in adverse action.

4.  Regardless of the veteran's 
response, unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a summary of all 
claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements 
and to examining health care 
professionals, and contact all 
appropriate organizations in order to 
try and verify the claimed stressors.  
This summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, to verify the claimed 
stressors as reported by the veteran.  
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to 
direct the RO to any additional 
appropriate sources.  If, after making 
reasonable efforts to obtain the 
information requested, the RO must 
notify the veteran and (a) briefly 
explain the efforts that the RO made to 
obtain the information; and 

(b) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.  

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
whether the evidence is sufficient to 
establish the occurrence of a verified 
stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file and a copy of this remand must be 
made available to the examiner and the 
examination report must indicate that a 
review of the record was made.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner is instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The 

examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors established by the record and 
found sufficient to produce 
post-traumatic stress disorder.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with 

the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

9.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
Acting Member, Board of Veterans' Appeals

 


